UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1204


ANITA J. SHELTON,

                   Plaintiff - Appellant,

            and

IMMOGENE WILLIAMS DANIELS, Deceased,

                   Plaintiff,

            v.

ROBERT BLANE CROOKSHANK; ANDRE MALTAVO, The Department of
Justice (DOJ); THE DEPARTMENT OF HOMELAND SECURITY; THE
FEDERAL BUREAU OF INVESTIGATION; RITA COURMAN, The United
States Postal Service (USPS); THE FEDERAL COMMUNICATIONS
COMMISSION; JAMES MICHAEL RICKARD, Federal Police Officer, Unknown
Facility; GOVERNOR’S OFFICE; CAPTAIN WHITE, WV State Police
Professional Standards Office; WV COURT OF APPEALS; WV JUDICIAL
INVESTIGATIVE COMMITTEE; WV LAWYERS DISCIPLINARY BOARD;
WV NURSING BOARD; SGT. BURKHART, The West Virginia State Police
Martinsburg Detachment; TROOPER TW COOK, The West Virginia State Police
Martinsburg Detachment; SGT. SIMS, The West Virginia State Police Martinsburg
Detachment; TROOPER BOWMAN, The West Virginia State Police Martinsburg
Detachment; SGT MORTON, The West Virginia State Police Charles Town
Detachment; SGT. MYERS, The West Virginia State Police Charles Town
Detachment; SGT ANDERSON, The West Virginia State Police; 1ST SGT
DILLON, Eastern Panhandle Violent Crime and Drug Task Force; SGT BOOBER,
Eastern Panhandle Violent Crime and Drug Task Force; DERRICK ENGLISH,
Eastern Panhandle Violent Crime and Drug Task Force; FORMER PROSECUTOR
PAMELA GAMES NEELY, The County of Berkeley, West Virginia; HEATHER
DEEDS, Victim Advocate - Prosecuting Attorney’s Office; JUDGE SALLY G.
JACKSON, Family Court; ATTORNEY ROBERT C. STONE; ATTORNEY
JOSEPH BROPHY CORDELL; MICHAEL LORENSON, Circuit Court;
MICHAEL LAING, Bailiff, Family Court; DEPUTY DAN MCGOWAN, Family
Court Security; FORMER SHERIFF LEMASTER; DEPUTY YOUNG, The
Berkeley County Sheriff’s Department; DEPUTY PERKINS, The Berkeley County
Sheriff’s Department; CHIEF INVESTIGATOR GARY HARMISON, The
Berkeley County Sheriff’s Department; DEPUTY DAN MCGOWAN, The Berkeley
County Sheriff’s Department; HOSPICE OF THE EASTERN PANHANDLE;
ATTORNEY GENERAL OF MARYLAND; MARYLAND CORRECTIONAL
TRAINING CENTER CORRECTIONAL OFFICERS, UNNAMED AT THIS
TIME, The State of Maryland Division of Corrections; MARYLAND
DEPARTMENT OF HEALTH THAT OVERSEAS NURSING HOME SAFETY;
WAL-MART HEADQUARTERS; KMART CORPORATION CORPORATE
OFFICE & HEADQUARTERS; KRIS WIEBOLD; JANIE WIEBOLD; BRIAN
MULLIGAN; TERRY MULLIGAN; ANTHONY MORGAN; PERSONS KNOWN
ONLY BY THE FIRST NAMES OR ONE NAME OR TOTALLY UNKNOWN TO
PLAINTIFF,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00108-GMG)


Submitted: September 27, 2018                               Decided: November 21, 2018


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Anita J. Shelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Anita J. Shelton appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on her complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). * We have

reviewed the record and find no reversible error. Although the district court dismissed

without prejudice Shelton’s claims as to some Defendants for lack of subject-matter

jurisdiction, we conclude that the court had jurisdiction, but that Shelton’s claims

nevertheless were meritless. Accordingly, we affirm the district court’s order as modified

to reflect that Shelton’s claims against Robert C. Stone, Joseph Brody Cordell, the Hospice

of the Eastern Panhandle, Kris Wiebold, Janie Wiebold, and Anthony Morgan are

dismissed with prejudice. Shelton v. Crookshank, No. 3:17-cv-00108-GMG (N.D.W. Va.

Jan. 24, 2018). We deny Shelton’s motion to unseal, as the docket entry at issue is not

sealed. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED AS MODIFIED




       *
         The district court’s dismissal without prejudice for lack of personal jurisdiction is
final and appealable because Shelton could not correct the jurisdictional defects in her
complaint simply by providing additional factual detail. See Goode v. Cent. Va. Legal Aid
Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).

                                              3